DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendments and Arguments
Applicant’s arguments with respect to claim(s) 1, 6, 8-10, 12, 13, 37, and 43-45 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
	Claims 46-54 recite a dependency to claim 1. However, the claims lack antecedent basis to claim 1 and further the open ended nature of the claims makes it unclear what the composition contains. In order to expedite prosecution claim 46 was taking to include both a polymer carrier and a transition metal. However, due to the open construction of the claims there is no set amount or ratio considered for claim 46.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 46-54 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 46 recites the limitation "the particulate transition metal master batch composition" in Line 1.  There is insufficient antecedent basis for this limitation in the claim. Further, as it is unclear what the “particulate transition metal mater batch composition” is along with the open ended nature of claims which use the transitional phrase 
Claim 47 recites the limitation "the particulate transition metal master batch composition" in Line 3.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 53 recites the limitation "the particulate transition metal master batch composition" in Lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 46, 48, and 50-54 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Deshpande (US 7,691,290, hereinafter referred to as “Deshpande ‘290").
As to Claim 46: Deshpande ‘290 teaches a composition comprising a base polymer, an oxidizable organic component and a transition metal (Abstract). Deshpande ‘290 further teaches that the composition can also be a master batch which refers to a mixture of base polymer, oxidizable organic component and a transition metal (Col. 14, Lines 23-25). Deshpande further discloses that in master batch compositions the amount of monomer is typically from about 10 to about 90 weight percent (Col. 11, Lines 10-15), the amount of the transition metal can be from about 1000 to about 10,000 ppm (Col. 9, Lines 38-41), and the amount of other optional components is less than 5% by weight of the total composition (Col. 11, Lines 44-45). Deshpande ‘290 additionally teaches that the composition can be in a form such as a pellet (Col. 8, Lines 27-33).
As to Claim 48: Deshpande ‘290 renders obvious the composition of claim 46 (supra). Deshpande ‘290 further teaches that the oxidizable organic component is a monomer represented by the formula:

    PNG
    media_image1.png
    154
    359
    media_image1.png
    Greyscale
  (Col. 14, Lines 40-50).

As to Claim 50: Deshpande ‘290 teaches the composition of claim 46 (supra). Deshpande ‘290 further teaches that the composition contains polyester (Col. 8, Lines 48-60) and that the composition can be used to make an article (Col. 13, Lines 40-60).
As to Claim 51: Deshpande ‘290 teaches the article of claim 50 (supra). Deshpande ‘290 teaches the same composition as that of claim 50 a person having ordinary skill in the art would expect the composition to have the same properties since a composition and its properties are present. 
The courts have held that “a compound and all its properties are mutually inseparable”,  In re Papesch, 315F.2d 381, 137 USPQ 42, 51 (CCPA 1963).  Further, attention is drawn to MPEP 2112.01, which states that “products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.”, In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658  (Fed. Cir. 1990). 
As to Claim 52: Deshpande ‘290 teaches the article of claim 50 (supra). Deshpande ‘290 further teaches that the article can be a bottle (Col. 13, Lines 40-60).
As to Claim 53: The instant claims are drawn to a product by process composition and as such the product is what is considered for patentability and not the process of making the product. -See MPEP §2113. Deshpande ‘290 teaches a composition comprising a base polymer, an oxidizable organic component and a transition metal (Abstract). Deshpande ‘290 further teaches that the composition can also be a master batch which refers to a mixture of base polymer, oxidizable organic component and a transition metal (Col. 14, Lines 23-25). Deshpande ‘290 additionally teaches that the composition can be in a form such as a pellet (Col. 8, Lines 27-33).
As to Claim 54: Deshpande ‘290 teaches the composition of claim 54 (supra). Deshpande ‘290 further teaches that the composition contains polyester (Col. 8, Lines 48-60) and that the composition can be used to make an article (Col. 13, Lines 40-60).

Claims 46, 48, and 50-54 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Akkapeddi (US 2012/0283366, hereinafter referred to as “Akkapeddi").
	As to Claim 46: Akkapeddi teaches a composition comprising a base polymer, an oxidizable organic component, a transition metal, and an activator compound [0001]. Akkapeddi further teaches that the composition can be in a form such as a pellet [0050]. Akkapeddi additionally teaches that the composition can also be a master batch which refers to a mixture of base polymer, oxidizable organic component and a transition metal [0141]. Akkapeddi further discloses that in master batch compositions the amount of monomer is typically from about 10 to about 90 weight percent [0077], the amount of the transition metal can be from about 1000 to about 10,000 ppm [0097], and the amount of other optional components is less than 5% by weight of the total composition [0120].
	As to Claim 49: Akkapeddi renders obvious the composition of claim 1 (supra). Akkapeddi further teaches that the oxidizable organic component is dibenzyl adipamide [0143] which is represented by the formula: 
    PNG
    media_image2.png
    142
    365
    media_image2.png
    Greyscale
.
As to Claim 50: Akkapeddi teaches the composition of claim 46 (supra). Akkapeddi further teaches that the composition contains polyester [0013] and that the composition can be used to make an article [0134].
As to Claim 51: Akkapeddi teaches the composition of claim 50 (supra). As Akkapeddi teaches the same composition as that of claim 50 a person having ordinary skill in the art would expect the composition to have the same properties since a composition and its properties are present. 
The courts have held that “a compound and all its properties are mutually inseparable”,  In re Papesch, 315F.2d 381, 137 USPQ 42, 51 (CCPA 1963).  Further, attention is drawn to MPEP 2112.01, which states that “products of identical chemical composition cannot have mutually exclusive properties. A chemical composition 
As to Claim 52: Akkapeddi teaches the article of claim 50 (supra). Akkapeddi further teaches that the article can be a bottle [0134].
As to Claim 53: The instant claims are drawn to a product by process composition and as such the product is what is considered for patentability and not the process of making the product. -See MPEP §2113. Akkapeddi teaches a composition comprising a base polymer, an oxidizable organic component and a transition metal (Abstract). Akkapeddi additionally teaches that the composition can be in a form such as a pellet (Col. 8, Lines 27-33).
As to Claim 54: Akkapeddi teaches the composition of claim 54 (supra). Akkapeddi further teaches that the composition contains polyester [0013] and that the composition can be used to make an article [0134].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patenta6bility shall not be negatived by the manner in which the invention was made.


Claims 1, 6, 8-10, 12, 13, 37, and 45 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stewart et al. (US 2006/0128861, hereinafter referred to as “Stewart").
As to Claim 1: Stewart teaches a solid concentrate having a combination of a transition metal present in an amount up to 40,000 ppm [0037] and a solid polyester polymer in an amount of at least 60 wt. % [0047], Stewart 
Stewart does not explicitly teach the transition metal in the composition to be present in an amount greater than 40,000 ppm by metal.
However, Stewart teaches that the polyester based cobalt concentrates for oxygen scavenging composition is formed by melt compounding a transition metal in an amount ranging from 1,000 ppm to 40,000 ppm [0007], It would have been obvious to a person having ordinary skill in the art at the time the invention was made to try an amount of the transition metal just above amount disclosed by Stewart with reasonable expectations of success. See MPEP 2144.05(1). The proportions are so close that prime facie one skilled in the art would have expected them to have the same properties Titanium Metals Coro, of America v. Banner 778 F.2d 775. 783., 227 USPQ 773., 779 (Fed. Cir. 1985).
Stewart does not explicitly teach an example where the amount of the polymer is from about 75 to about 85 weight percent.
However, Stewart teaches that the polyester polymer is in an amount of at least 40 wt. %, or at least 60 wt. % or at least 80 wt. %. It would have been obvious to a person having ordinary skill in the art at the time the invention was made to select the amount of the polyester polymer within the range disclosed by Stewart with reasonable expectations of success because Stewart teaches that above 40 weight percent is an acceptable amount. Se MPEP 214405(1). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ90 (CCPA 1976).
As to Claim 6: Stewart teaches the composition of claim 1 (supra). Stewart further teaches that the concentrate comprises a solid polyester polymer [0047],
As to Claim 8: Stewart teaches the composition of claim 2 (supra). Stewart further teaches that the preferred polyester polymer is a polyalkylene terephthalate (i.e., polyalkyl terephthalate) [0050].
As to Claims 9 and 10: Stewart teaches the composition of claim 2 (supra). Stewart further teaches that the most preferred polyester polymer is PET (i.e., polyethylene terephthalate) [0049-0050].
As to Claim 12: Stewart teaches the composition of claim 1 (supra). Stewart further teaches that the cobalt salt can be a carboxylate [0041], Stewart additionally teaches that cobalt neodecanoate is particularly preferred [0042]
As to Claim 13: Stewart teaches the composition of claim 12 (supra). Stewart further teaches that, cobalt neodecanoate is a preferred cobalt material 10042].
As to Claim 37: Stewart teaches the composition of claim 1 (supra).
Stewart does not explicitly teach an example where the amount of the polymer is from about 77 to about 82 weight percent.
However, Stewart teaches that the polyester polymer is in an amount of at least 60 wt. % or at least 80 wt.% [0047]. It would have been obvious to a person having ordinary skill in the art at the time the invention was made to select the amount of the polyester polymer within the range disclosed by Stewart, including the polyester present in an amount of 77 to 82% with reasonable expectations of success because Stewart teaches that above 40 weight percent is an acceptable amount. See MPEP 2144.05(1). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
As to Claim 45: Stewart renders obvious the composition of claim 1 (supra).
Stewart does not explicitly teach the transition metal in the composition to be present in an amount of 41,000 ppm, 43,050 ppm, 45,100 ppm, 47,150 ppm. 49,200 ppm or 51,250 ppm.
However, Stewart teaches that the polyester based cobalt concentrates for oxygen scavenging composition is formed by melt compounding a transition metal in an amount ranging from 1,000 ppm to 40,000 ppm [0007], It would have been obvious to a person having ordinary skill in the art at the time the invention was made to try an amount of the transition metal just above amount disclosed by Stewart such as 41,000 ppm with reasonable expectations of success. See MPEP 2144.05(1). The proportions are so close that prime facie one skilled in the art would have expected them to have the same properties Titanium Metals Coro, of America v. Banner 778 F.2d 775. 783., 227 USPQ 773., 779 (Fed. Cir. 1985).

Claims 43 and 44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stewart et al. (US 2006/0128861, hereinafter referred to as “Stewart") in view of Momoi et al. (US Patent # 4,154,622, hereinafter referred to as “Momoi”).
As to Claims 43 and 44: Stewart renders obvious the particulate transition metal composition of claim 1 (see above). 

However, Momoi teaches that when extruding polymer pellets an average diameter of 0.5 to 3 mm screen size is preferable (Col. 3, Lines 34-38). Momoi and Stewart are analogous art in that they are from the same field of endeavor, namely polymer pellet compositions. At the time of filing it would have been obvious to a person having ordinary skill in the art to use a screen size of 0.5 mm as taught by Momoi to make the polymer pellets of Stewart because Momoi teaches that this screen size is a common size for making polymer pellets (Col. 3, Lines 34-38). 


Claim 47 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Deshpande (US 7,691,290, hereinafter referred to as “Deshpande ‘290").
	As to Claim 47: Deshpande ‘290 teaches the compacted pellet of claim 46 (supra)
Deshpande ‘290 does not explicitly teach that the amount of the powdered oxygen scavenger compound is greater than 85% based on the weight of the combined weight of the particulate transition metal master batch composition and the powdered oxygen scavenger.
However, Deshpande ‘290 further teaches that the composition has PET (Col. 8, Lines 58-60). Deshpande ‘290 further teaches that the amount of the oxidizable organic component monomer can be present in an amount of from 10 to about 90 percent of the composition (Col. 11, Lines 10-14). At the time of invention it would have been obvious to a person having ordinary skill in the art to use the oxygen scavenging compound within the claimed amount because Deshpande ‘290 that in master batch solutions the amount of monomer will can be within this range.

Claim 49 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Deshpande et al.(US 7,691,290, hereinafter referred to as “Deshpande ‘290") Deshpande et al. (US 7,994,245, hereinafter referred to as “Deshpande ‘245").
As to Claim 49: Deshpande ‘290 renders obvious the composition of Claim 46 (See Above).
Deshpande ‘290 does not teach the specific composition of an oxidizable organic compound of claim 3
However, Deshpande ‘245 teaches that a composition containing a base polymer, an oxidizable organic component and a transition metal (Col. 1, Lines 13-18) the oxidizable organic compound is represented by the 
    PNG
    media_image2.png
    142
    365
    media_image2.png
    Greyscale
  (Col 27, Lines 10-67). Deshpande ’290 and Deshpande ‘245 are analogous art in that they are from the same field of endeavor, namely, oxygen scavenging compositions. At the time of invention it would have been obvious to a person having ordinary skill in the art to use the oxidizable organic compound of Deshpande ‘245 in place of the oxidizable organic compound of Deshpande ‘290 because they are functional equivalents of oxidizable organic compounds for use in oxygen scavenging compositions (Col. 1, Line 13 – Col. 2, Line 20).

Claim 47 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Akkapeddi (US 2012/0283366, hereinafter referred to as “Akkapeddi").
	As to Claim 47: Akkapeddi teaches the composition of claim 46 (see above).
Akkapeddi does not explicitly teach that the amount of the powdered oxygen scavenger compound is greater than 85% based on the weight of the combined weight of the particulate transition metal master batch composition and the powdered oxygen scavenger.
However, Akkapeddi further teaches that the amount of the non-polymeric oxidizable organic component can be present in an amount of from 10 to about 90 percent of the composition [0077]. At the time of invention it would have been obvious to a person having ordinary skill in the art to use the oxygen scavenging compound within the claimed amount because Akkapeddi that in master batch solutions the amount of monomer will can be within this range [0077].
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J OYER whose telephone number is (571)270-0347.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Andrew J. Oyer/Primary Examiner, Art Unit 1767